Title: [May 11. Monday.]
From: Adams, John
To: 


      May 11. Monday. Dined at Mr. Sorins, at Passi. Here, if I mistake not I dined with a Bishop, and another Gentleman and Lady. The Lady was known by the Husband to be the Mistress of the Bishop, and it was no Secret to any body. The Bishop was reported to have made some compensation to the Husband, by procuring him some little Employment and by contributing some what largely to the Expences of the family. The Countenances of the Bishop, the Husband and the Wife were watch’d by me with more marked Attention, than was perhaps compatible with good Breeding in France. No notice of it, however was taken by any of the Company. The Jesuitical face of the Bishop, who was said too, to be one of the most sensible Men in France, The conscious humiliation in the Faces of both Husband and Wife, convinced me, that misery was in the hearts of them all: that they saw and approved better Things, but followed the worse. Such are the manners of France, said I to myself. Our Republican Governments in America, must exclude all these Examples or We shall be soon undone.
     